DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawing do not meet the statutory requirements for drawings: for example, on all drawings the font size of the descriptors is incorrect; further figure 2 shows impermissible shading.  
Still further the drawings are not labelled with reference numerals to allow components thereof to be identified. That is: the drawings are utterly devoid of reference numerals and corresponding description. The drawing and corresponding portions of the specification will have to be redone without the addition of new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the recitation of the abstract is in claim, not narrative form.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Namely the title should recite circular or weft knitting aspects, and should also delineate camera aspects to allow the application to be categorized.

Appropriate correction is required. The specification will have to be redrafted with regard to the figures with reference numerals and without the addition of new matter.
The use of the term Memminger in paragraphs 0008 and 00013, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
That is to say, what is referred to by the use of Memminger should be clearly delineated, and thus petrified, without the addition of new matter.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Namely, claims 12-18 are explicitly method claims referencing preceding system claims and as such constitute impermissible mixing of claim types. Claims 12-18 should be amended to remove reference to system claims. See MPEP 2173.05(p).
Claim 3 recites “in particular” to further define the claim; use of “in particular” as recited rendered the claim indefinite as it is disjoint from the preceding recitation.
Claim 11 recites the limitation " the front light and back light sources".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 12, 13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muhlberg (US 5,283,623).

Regarding claim 1, Muhlberg discloses a circular knitting machine (column , line 14, shown figure 1, circular knitting machine) comprising a fixed support structure, (column 5, line 15, shown figure 1, machine frame 2) a rotational support structure, (column 5, lines 15-20, this may be the frame, as it supports rotation of the rotating needle cylinder or may be rotating aspects of the rotating needle cylinder) and a system for controlling textile fabric defects, (Abstract, detector system for weaving errors) said circular knitting machine comprising: a roller for flattening a circular knitted web into said textile fabric, (column 5, line 20, shown figure 1,  take up device 6 battens circular fabric) and a cylinder arranged on a lower part of said rotational structure for rolling-in the flattened textile fabric; (column 5, line 21, shown figure 1, fabric roll 7 is the same) said system comprising: a digital camera for capturing digital images of the knitted textile fabric, (column 5, lines 45-50, shown figure 2, row of phototransistors 16 is the same) a data processor for processing the captured digital images, (column 8, lines 1-10, shown figure 4, microprocessor controller 34) and a camera support structure for holding the camera, (column 5, line 30, camera support structure 9) wherein the camera support structure is fixed to the rotational structure. (for purposes of claim interpretation it is noted, that rotation of the camera or support structure is not required, merely that the support structure be coupled to the rotation structure, for example by the frame; column 5, line 30, shown figure 9 camera support structure 9 coupled to frame and thereby to rotational structure; also per claim interpretation above, the frame may also be the rotational support structure)
Regarding claim 3, Muhlberg discloses wherein the data processor is arranged for: processing the captured digital images for detecting textile defects in real time, in particular for stopping the motion of the circular knitting machine for preventing more defects. (column 8, lines 1-10 defects detected in real time and knitting machine stopped if defects over threshold)
Regarding claim 4, Muhlberg discloses wherein said digital camera is a one-dimensional camera or a 2D camera. (column 5, lines 45/46, row of phototransistors is one-dimensional camera)
Regarding claim 5, Muhlberg discloses wherein said camera support structure comprises a front light for illuminating the knitted textile fabric from the camera side. (column 5, lines 35-45, shown figure 2, light sources 11 are part of camera)
Regarding claim 12, Muhlberg discloses a method for obtaining a retrofitted circular knitting machine having a fixed support structure, (column 5, line 15, shown figure 1, machine frame 2) a rotational support structure, (column 5, lines 15-20, this may be the frame, as it supports rotation of the rotating needle cylinder or may be rotating aspects of the rotating needle cylinder) with a system for controlling textile fabric defects, (Abstract, detector system for weaving errors) the method comprising: fitting said circular knitting machine with the system described in claim 1 to obtain the retrofitted circular knitting machine. (See claim 1 above for claims mapping)
Regarding claim 13, Muhlberg discloses capturing digital images of the knitted textile fabric, (column 5, lines 45-50, shown figure 2, row of phototransistors 16 captures digital images of the fabric) and using the data processor for processing the captured digital images for detecting knitted textile fabric defects. (column 6, lines 25-30 defects detected by controller with processor)
Regarding claim 16, Muhlberg discloses wherein the capturing digital images of the knitted textile fabric is made in rotational synchronisation between the camera and the knitted textile fabric. (column 5, lines 25-35, fabric drawn past sensors such that a strip is imaged in rotational synchronization-see also column 9, lines 5-15)
Regarding claim 18, Muhlberg discloses using the data processor for processing the captured digital images in real time for detecting textile defects. (column 8, lines 1-10 defects detected in real time)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlberg in view of Bossuyt (US 4,953,400).

Regarding claim 2, Muhlberg fails to disclose the recited; however, Bossuyt teaches wherein said camera support structure is arranged such that the digital camera captures digital images of the flattened textile fabric. (column 4, lines 5-15, shown figure 1, camera is positioned to capture image of flat fabric)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the camera position of Bossuyt to the weaving system of Muhlberg because Bossuyt teaches to apply a camera to flattened fabric to optically assess the fabric. (column 2, lines 55-70) 
Regarding claim 14, Muhlberg fails to disclose the recited; however, Bossuyt teaches wherein said camera support structure is arranged such that the digital camera captures digital images of the flattened textile fabric. (column 4, lines 5-15, shown figure 1, camera is positioned to capture image of flat fabric)
Same rationale for combining and motivation apply as for claim 2 above.
Regarding claim 15, Muhlberg fails to disclose the recited; however, Bossuyt teaches wherein the capturing digital images of the knitted textile fabric is made between the roller and the cylinder with the digital camera. (column 4, lines 5-15, shown figure 1, camera is positioned to capture image of flat fabric, when applied to Muhlberg, this is between the battening at 6 and the fabric roll at 7 in figure 1 of Muhlberg)
Same rationale for combining and motivation apply as for claim 2 above.

Claims 6, 7, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlberg in view of Nickell (US 3,345,835).

Regarding claim 6, Muhlberg fails to disclose the recited; however, when applied to Muhlberg, Nickell teaches an additional support structure and a back light arranged on said additional support structure for illuminating the knitted textile fabric from a side opposite camera side and fixed to the rotational structure, (column 6, line 70 to column 7, line 10 opposing mirror 84 is fixed to frame by support structure 83) wherein said back light comprises a light source for illuminating the knitted textile fabric. (while Nickell teaches the backlight is passive, Muhlberg discloses active illumination-column 5, lines 5-60, thus applied to Nickell teaching an active backlight as recited)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a backlight because Nicell teaches to use a backlight to illuminate holes for detection by the image sensor. (column 5, lines 35-45)
Regarding claim 7, Muhlberg discloses a front light arranged on said camera support structure to illuminate the knitted textile fabric from the camera side for capture by the digital camera, (column 5, lines 35-45, shown figure 2, light sources 11 are part of camera) ...wherein the camera support structure ... are fixed to the rotational structure. (for purposes of claim interpretation it is noted, that rotation of the camera or support structure is not required, merely that the support structure be coupled to the rotation structure, for example by the frame; column 5, line 30, shown figure 9 camera support structure 9 coupled to frame and thereby to rotational structure; also per claim interpretation above, the frame may also be the rotational support structure)
Muhlberg fails to disclose an additional support structure and a back light arranged on said additional support structure to illuminate the knitted textile fabric from a side of the textile fabric opposite to the camera for capture by the digital camera, wherein... the additional support structure are fixed to the rotational structure.
However, Nickell teaches an additional support structure and a back light arranged on said additional support structure to illuminate the knitted textile fabric from a side of the textile fabric opposite to the camera for capture by the digital camera, wherein... the additional support structure are fixed to the rotational structure. (column 6, line 70 to column 7, line 10 mirror 84 is fixed to frame by support structure 83)
Same rationale for combining and motivation apply as for claim 6 above.
Regarding claim 11, Muhlberg discloses the front light. (column 5, lines 35-45, shown figure 2, light sources 11 are part of camera) Muhlberg fails to disclose wherein the front light and back light sources comprise light sources with different wavelengths selected from the group consisting of: infrared light, visible light, ultraviolet light, and combinations thereof.
However, from Muhlberg generally, and in the context of Nickell, it would appear the light is visible light, which has red/green/blue wavelengths, (column 5, lines 20-40) thus teaching wherein the front light and back light sources comprise light sources with different wavelengths selected from the group consisting of: visible light.
Same rationale for combining and motivation apply as for claim 6 above.
Regarding claim 17, Muhlberg discloses using a front light to illuminate the knitted textile fabric from the camera side for capture by the digital camera. (column 5, lines 35-45, shown figure 2, light sources 11 are part of camera)
Muhlberg fails to disclose using a back light to illuminate the knitted textile fabric from the side opposite to the camera for capture by the digital camera.
However, Nickell teaches using a back light to illuminate the knitted textile fabric from the side opposite to the camera for capture by the digital camera. (column 6, line 70 to column 7, line 10 opposing mirror 84 provides opposing backlight)
Same rationale for combining and motivation apply as for claim 6 above.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlberg.

Regarding claim 8, Muhlberg discloses wherein the camera is arranged to accommodate an optical device. (column 5, lines 35-45, condenser lens over camera or light sources is camera optical device)
Muhlberg fails to identically specify the lens is for enhancing resolution of the image captured from knitted textile. However, the lens is specified as a condenser lens, and a condenser lens is known to those of skill in the art prior to the effective filing date of the instant application to be used for increasing the resolution of images by condensing the transmitted light for improved imaging resolution, thereby rending the lens is for enhancing resolution of the image captured from knitted textile obvious.
Regarding claim 9, Muhlberg discloses wherein the optical device comprises one or more optical lenses arranged for signal acquisition. (column 5, lines 35-45, condenser lenses for signal acquisition at camera imaging sensor array)
Regarding claim 10, Muhlberg fails to identically disclose the granularity of one millimeter in image resolution; however, Muhlberg is directed to knitting faults, (Abstract, column 12, lines 1-15, detecting a needle fault in fabric will be less than one millimeter) requiring an image resolution of less then one millimeter because the knitting errors will be within one millimeter, thereby teaching wherein the optical lenses are selected for predetermined distances for obtaining an imaging resolution of less than one millimetre.
Thus, it would be obvious to one of skill in the art before the effective filing date of the instant application that the optical lenses are to be selected for a resolution of under a millimeter because the errors detected will be less than one millimeter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kobayashi (US 4,748,334) provides background in camera use in circular knitting machines.
Kuo (US 6,219,136) provides background in camera use in circular knitting machines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485      

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485      
March 23, 2022